Order entered August 28, 2020




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-20-00447-CV

                  IN THE MATTER OF B.N., A JUVENILE

               On Appeal from the 304th Judicial District Court
                            Dallas County, Texas
                   Trial Court Cause No. JD-18-01337-W

                                      ORDER

      Before the Court is appellant’s August 25, 2020 motion to extend time to file

his brief. Appellant notes the extension is necessary because a supplemental

reporter’s record he requested on July 30, 2020 has not been filed.

      The deadline for filing an appellant’s brief is not triggered until the complete

appellate record is filed. See TEX. R. APP. P. 35.1. Accordingly, we GRANT the

motion to the extent we RESET the deadline for filing appellant’s brief and

ORDER Martha Grant, Official Court Reporter for the 304th Judicial District

Court, to file the requested supplemental record no later than September 8, 2020.
We further ORDER appellant’s brief be filed within thirty days of the filing of the

supplemental reporter’s record.

      We DIRECT the Clerk of the Court to send a copy of this order to Ms.

Grant and the parties.

                                            /s/    KEN MOLBERG
                                                   JUSTICE